Citation Nr: 0923603	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hearing loss.


FINDINGS OF FACT

1.  A right ear hearing loss disability for VA compensation 
purposes is not shown.
 
2.  Left ear hearing loss was not shown to have manifested in 
service or to a compensable level within one year of 
separation from service, and is not etiologically related to 
service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred or 
aggravated during active service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided the Veteran with VCAA-required notice regarding 
his service connection claim in correspondence sent in 
October 2006.  This letter notified him of the evidence 
needed to substantiate entitlement to service connection, of 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  This letter also 
provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claimed disabilities.

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  The information and evidence associated with the 
claims file consist of his service treatment records and 
private post-service medical treatment records.  

He was also afforded a VA examination in connection with his 
claim.  The examiner administered an audiological 
examination, and reviewed the Veteran's claims, service 
treatment records, and post-service medical records.  

The Veteran and his representative have advanced a number of 
arguments as to why the examination was inadequate.  The 
representative has pointed out that the examiner made 
reference to a 1970 "C&P" examination while the record 
contains no indication that such an examination was 
conducted.  The record does show that in 1970 the Veteran 
made a claim for VA outpatient treatment for a urinary tract 
infection, which he contended was related to service.  The 
audiologist's report appears to be erroneous; however, the 
audiologist noted that the examination was unrelated hearing 
loss and the audiologist's opinion did not rely on the 
examination findings.  Hence, the erroneous report did not of 
itself render the examiner's opinion inadequate.

The VA audiologist based his opinion in part on the fact that 
bilateral noise exposure was reported in service and the 
Veteran currently had only unilateral hearing loss.  The 
Veteran contends that he had only unilateral noise exposure 
in service and that the examiner failed to consider this 
history.  The examiner was, however, not required to accept 
the Veteran's interpretation of his noise exposure.  The 
Veteran reported exposure to noise from the firing of 5 inch 
guns.  It is difficult to see how the firing of such guns 
could only impact hearing on one side of the head and the 
examiner was free to interpret the Veteran's history as 
indicating bilateral noise exposure.

The Veteran's representative also points out that the 
examiner noted the Veteran's history of the onset of hearing 
loss eight years after service, but that the examiner did not 
consider an earlier statement in which the Veteran reported 
the onset of hearing loss "shortly" after service.  While 
the Veteran has disputed some of the examination findings, he 
has not disputed the examiner's report of the onset of 
hearing loss in 1976, eight years after service.  The 
examiner reportedly obtained this history from the Veteran.  
The examiner's failure to explicitly consider the Veteran's 
earlier description of the hearing loss as beginning 
"shortly" after service did not render the examiner's 
opinion inaccurate or the result of a faulty factual 
predicate.  

The Veteran has also pointed to a finding on the VA 
examination that speech recognition scores were too 
unreliable to score.  The Veteran argues that this left a 
"gap" in the findings, and should not be relied upon in 
rendering the decision.  This testing was conducted to 
determine whether the Veteran had current left ear hearing 
loss.  The test demonstrated pure tone threshold showing left 
ear hearing loss.  Inasmuch as it is not in dispute that the 
Veteran has current left ear hearing loss, the unreliable 
speech recognition scores (which are an apparent reflection 
of the Veteran's ability to cooperate with the examination) 
had little, if any impact on the examiner's conclusions or 
resulting adjudication of the claim.  There is no other 
indication that the examination was inadequate.  

There are no outstanding records of which the Board is aware.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2008); 38 C.F.R. 
§ 3.303 (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hearing loss due 
to an organic disease of the nervous system, are presumed to 
have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2008); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385. 

Factual Background & Analysis

The service treatment records reflect the Veteran's hearing 
was normal upon entering service.  There is no record of 
complaint or treatment for hearing loss in service.  His July 
1968 discharge examination showed a whispered voice test to 
be 15/15.  The ears were reported to be normal.

Post-service private treatment records reflect that the 
Veteran gave no complaint or indication of hearing problems 
during physical examination at Newark Beth Israel Medical 
Center in December 1996.  On examination of the eye, ear, 
nose and throat, the only reported finding was blurred 
vision.  

Private treatment records dated as late as May 1998 record no 
complaints of hearing loss.  In March 1999, he informed his 
physician that he "still could not hear from his left ear."  
He was referred to an ENT physician that same month.  The ENT 
physician reported that there had been one incident of noise 
exposure in November 1998 when a pressurized hydraulic 
machine made a loud noise next to his left ear and he had 
noticed diminished hearing since that incident.  He also had 
left-sided tinnitus.

At a different March 2000 consultation, the Veteran reported 
a history of exposure to industrial noise from working with 
hydraulic pumps and water jets, and exposure to artillery and 
other military noise.  A February 2000 MRI revealed an 
acoustic neuroma on the left side.  A second MRI in September 
2000 confirmed the location and size of the acoustic neuroma.  

A December 2004, specialist consultation report records that 
the Veteran had had left ear hearing loss for six or seven 
years.  He complained again in October 2006 that he could 
barely hear out of his left ear.  An acoustic neuroma was 
again noted in his private medical records in October 2006 
and October 2007.

In October 2006, the Veteran wrote that he noticed a 
significant loss of hearing shortly after his discharge from 
the Navy, "as well as family and friends."  He added that 
he was "unable to acquire citations because at the time I 
didn't have resources to consult a doctor or specialist to 
treat and document my disability."

The Veteran was afforded a VA audiological examination in 
December 2006 with a chief complaint of hearing loss in the 
left ear, with onset 12 years earlier.  He told the examiner 
that during Vietnam he was exposed to 5-inch gun blasts 
without ear protection.  He also reported occupational noise 
exposure through his 25-30 year career as a pipe cleaner and 
recreational noise exposure through use of power tools.  He 
reported that he wore ear protection during both activities.  

The examiner also noted that the Veteran reported a head 
injury during service.  The Veteran claimed to have been 
jumped by three people and hit in the head with pipes during 
service in Vietnam.  The Veteran alleged that the beating 
incident had an effect on his hearing.  (See the Veteran's 
July 2007 Authorization and Consent to Release Information to 
the VA and April 2007 Notice of Disagreement).  However, 
there is no documentation of the incident in the Veteran's 
service treatment records.
 
An audiogram showed pure tone thresholds, in decibels, as 
follows:

Hertz	500	1,000	2,000	3,000	4,000	

Right	10	5	10	15	15
Left	 	30	45	60	60	55

Speech recognition ability was 100 in the right ear.  Speech 
recognition ability in the left ear was too unreliable to 
score.  The examiner concluded that the Veteran's hearing in 
the right ear was clinically normal, but hearing in the left 
ear exhibited mild to moderately severe hearing loss.  

The VA examiner reviewed the Veteran's claims file and 
medical records.  He noted that the discharge examination 
revealed low frequency hearing sensitivity; no high frequency 
ear-specific audiometric data was available.  The examiner 
opined that the Veteran's hearing loss was less likely than 
not (less than a 50/50 probability) caused by or a result of 
noise exposure during service, including service as a 
Gunner's Mate Striker in Vietnam.  

In explaining his rationale, the examiner noted there was a 
lack of supporting evidence in the claims file.  The examiner 
noted that the reported development of hearing loss 8 years 
after service was not consistent with acoustic trauma.  He 
also noted that the Veteran's current unilateral hearing loss 
was not consistent with bilateral noise exposure.    

Turning to the merits of the claim, the medical record shows 
that the Veteran has an acoustic neuroma on the left side and 
mild to moderately severe hearing loss in the left ear, with 
clinically normal hearing in the right ear.  The December 
2006 audiological examination revealed pure tone thresholds 
in the left ear in excess of 40 decibels.  Right ear auditory 
acuity was clinically normal.  Therefore, he has a current 
hearing loss disability for VA purposes under 38 C.F.R. § 
3.385, but in the left ear only.  

Where a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat Veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the Veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the Veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran's DD 214 reflects a military specialty of 
Boatswains Mate (BM 0100).  Assuming arguendo that 38 
U.S.C.A. § 1154(b) is applicable; the evidence would still 
need to show a link between the current disability and 
service.

There is no competent evidence of a link between the current 
disability and service, nor is there a continuity of hearing 
loss symptoms since service.  There is also no evidence that 
left ear hearing loss manifested in service or to a 
compensable level within one year of separation from service.  

The Veteran reported in his August 2006 claim that hearing 
loss started in 1976, eight years after leaving the service.  
He reported a similar history to the VA examiner.  Treatment 
records report the onset of hearing loss in the 1990's.  As 
noted earlier, the Veteran did report on one occasion that he 
noted hearing loss "shortly" after discharge from service; 
he has never specifically reported the onset of symptoms 
prior to 1976.  The lack of any complaint or clinical 
treatment for hearing loss for many years after service 
weighs against a finding that the disability was present 
during service or in the year immediately after service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

No medical evidence has been presented to indicate that the 
Veteran's hearing loss is the result of an in-service disease 
or injury.  The only medical opinion of record is that of the 
VA medical examiner who concluded that it was less likely as 
not (less than a 50/50 probability) that the Veteran's 
hearing loss was incurred on active duty.  

The examiner is a licensed doctor of audiology and is 
therefore competent to have administered the audiological 
examination and to have interpreted the results.  He also 
reviewed the claims file, service treatment records, the 
Veteran's statements, and post-service medical records - thus 
his opinion was based upon a comprehensive review of the 
pertinent evidence.  The opinion, which was accompanied by a 
supporting rationale, appears to be consistent with the 
contemporaneous record.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Bloom v. West, 12 Vet. App. 185, 187 (1999); see also 
Black v. Brown, 5 Vet. App. 177, 180 (1995).

While the Veteran asserts that current hearing loss was 
caused by in-service noise exposure (and has recently 
contended that it is due in part to an assault during 
service), he is a lay person, and not qualified to express a 
competent medical opinion that the current left ear hearing 
loss was caused by such exposure as opposed to the post-
service noise exposure or other causes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The preponderance of the evidence is against the Veteran's 
claim for hearing loss as there is no evidence of a current 
right ear hearing loss disability for VA compensation 
purposes; and no nexus between the current diagnosis of left 
ear hearing loss and military service.  The benefit-of-the-
doubt rule is therefore not applicable, and the Veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2008); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hearing loss is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


